PER CURIAM.
This is an appeal from an order establishing a child support obligation. The Department of Revenue has filed a confession of .error and acknowledged that the *275record lacks substantial, competent evidence to support the imputation of income to the appellant for the purpose of establishing his child support obligation. Finding the confession of error to be well taken, the order of the circuit court is quashed and the cause is remanded for further proceedings.
WOLF, LEWIS, and THOMAS, JJ., concur.